[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               August 11, 2006
                              No. 05-13971                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 01-00812-CR-PAS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LEONARD ANTONIO ENRIQUEZ-VALDES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (August 11, 2006)

Before BARKETT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Richard L. Rosenbaum, counsel for Leonard Antonio Enriquez-Valdes in
this appeal after resentencing, has moved to withdraw from further representation

of appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967).1 Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Valdes’s sentences are

AFFIRMED.




      1
      We previously affirmed Valdes’s convictions, but vacated the judgment and
remanded for resentencing. See United States v. Garcia, 405 F.3d 1260, 1265,
1274-76 (11th Cir. 2005).

                                           2